Citation Nr: 0816518	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgianne Bolinger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1972, and from January 1991 to September 1991.  This 
matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  A VA Form 9 dated in June 2006 
was submitted by the veteran requesting a BVA hearing at a 
local VA office.  The hearing was conducted in March 2007 in 
Muskogee and a transcript of that hearing is associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the record with respect to the veteran's claim of 
entitlement to service connection for PTSD discloses a need 
for further development prior to final appellate review.  

The veteran claims that his current PTSD is from various in-
service stressful events that occurred in Vietnam.  The 
veteran states that he was stationed in Vietnam from August 
1970 to August 1971.  His service personnel records 
corroborate this claim.  The veteran's military occupational 
specialty (MOS) was field radio mechanic.  The veteran did 
not receive any awards or citations indicative of 
participation in combat.  Thus, the record must contain 
evidence of an in-service stressor that corroborates his 
testimony or statements.  See 38 C.F.R. § 3.304(f) (2007); 
see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran has provided various stressors.  He reported that 
he landed in Bien Hoa on August 22, 1970 and that sirens went 
off that evening warning of enemy activity.  His second day, 
which according to the veteran's account would have been 
August 23, 1970, his group reportedly faced incoming mortars 
and 122 rockets and had to seek shelter in bunkers.  The 
veteran indicated this was a scary time for him as he had not 
yet been assigned a weapon.  After reportedly leaving Bien 
Hoa after three days, they were shipped to an unknown field.  
While sleeping in tents, they reportedly were attacked with 
small arms fire.  The veteran was reportedly still without a 
weapon at this point.  The veteran also reported that the 
black and white soldiers within his group had divided up and 
were fighting amongst themselves.  The veteran reported that 
there were casualties, some of which included his friends.  
However, he does not specify in his statement which incident 
in particular led to casualties.  

At a personal hearing in March 2007, the veteran and his 
representative indicated that during a three month period 
from September 1970 to December 1970, the veteran was 
stationed with three different infantry units.  The veteran 
stated that during this time although he was stationed with a 
headquarters company, he volunteered to go into the field 
where he encountered combat, and wounded and dead soldiers.  
In his stressor statement and in testimony, the veteran 
indicated that while stationed with the 23rd Military Police 
(MP) Company, Americal Division between December 1970 and May 
1970 he had to patrol Highway 1 for landmines, and also 
participated in search and destroy missions.  The veteran 
reported that he was with the Strike Force with the MP unit 
for 2-3 months.  He has reported that while in Chu Lai with 
the 23rd Americal Division, there were incoming rocket 
attacks.  He also stated in his stressor statement that when 
he was stationed with the 4th Infantry Division, he was 
stationed at Khe Sanh for 6-9 months, and that the base was 
under fire every day.  Finally, the veteran has reported that 
he was at various fire support bases where he encountered 
combat.  

The Board notes that the record on appeal includes an RO 
Memorandum documenting a formal finding that the information 
required to corroborate the stressful events described by the 
veteran was insufficient to send to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  However, the Board 
finds that the veteran's June 2005 stressor statement along 
with his testimony provides sufficient information for 
further inquiry.  On remand, the veteran should provide the 
names of the casualties, along with specific locations and 
dates (within 60 days of the event), so the RO can attempt to 
verify the incidents in question.

As mentioned, the service personnel records reveal that the 
veteran served in Vietnam from August 1970 to August 1971.  
There are no records in the claims file that indicate an 
attack in Bien Hoa on the dates mentioned, nor are there 
records to verify the other events the veteran reported.  In 
the April 2006 Statement of the Case (SOC), the RO states 
that a historical listing of all Air Force Bases in Vietnam 
does not list Bien Hoa as being attacked during August 1970.  
However, this document that the RO relied on is not 
associated with the claims file.  For a proper adjudication 
of this claim, this document needs to be located and 
associated with the claims folder.  

The veteran has been diagnosed with PTSD.  However, PTSD for 
VA compensation purposes must be diagnosed based on a 
verified stressor.  Therefore, if a stressor is verified, the 
veteran should be scheduled for a VA psychiatric examination 
for the purpose of determining whether such stressor is 
related to a current PTSD diagnosis.  Based on examination 
findings, historical records, and medical principles, the 
physician should give a medical opinion, with full rationale, 
as to whether the veteran currently has PTSD.  The examiner 
should specifically identify the verified stressor which is 
responsible for any diagnosed PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided another opportunity 
to provide specific dates (within 60 days of the 
event), places, and names with regard to the 
claimed stressors in this case.  Furthermore, the 
veteran should to the best of his ability, provide 
the names of the people injured or killed in 
Vietnam, in particular the names of his friends he 
claimed were killed, and provide his specific 
location in Vietnam at the time of each stressful 
event.  

2.	Even if the veteran fails to do so, the agency of 
original jurisdiction (AOJ) should attempt to 
verify the veteran's claimed stressors where 
possible, particularly the August 23, 1970 attack 
at Bien Hoa, through the appropriate channels, to 
include Joint Services Records Research Center 
(JSRRC).  The AOJ should provide JSRRC with all 
pertinent information, to include copies of 
personnel records, units of assignment, and 
stressor statement.  The AOJ should obtain the 
historical listing of Air Force Bases in Vietnam 
that was referenced in the SOC to verify whether 
an attack occurred in Bien Hoa in August 1970.  
This listing should be associated with the claims 
file.  The AOJ should also obtain any available 
unit records that may serve to establish the 
veteran's claimed stressors.

3.	If a stressor is verified, schedule the veteran 
for a VA psychiatric examination for the purpose 
of determining the etiology of any current PTSD.  
Based on examination findings, historical records, 
and medical principles, the physician should give 
a medical opinion, with full rationale, as to 
whether the veteran currently has PTSD under DSM 
IV.  The examiner should specifically identify the 
verified stressor(s) which caused PTSD, if 
diagnosed.  Additionally, if the examiner notes 
the presence of any coexistent psychiatric 
disability, an opinion should be provided as to 
whether such psychiatric disability is more likely 
than not, less likely than not, or at least as 
likely as not related to service.  

4.	The AOJ should then readjudicate the claim on 
appeal in light of all of the evidence of record.  
If the issue remains denied, the veteran should be 
provided with a supplemental statement of the case 
as to any issue remaining on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



